Exhibit 10.4

Contract No. MA-14034

DEPOSITORY AGREEMENT

THIS DEPOSITORY AGREEMENT (the “Depository Agreement”), dated April 25, 2006, by
and between AQ BOAT, LLC, a Delaware limited liability company (the “Assuming
Shipowner”), and THE UNITED STATES OF AMERICA, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator (the
“Secretary”, and with the Assuming Shipowner, the “Parties”).

RECITALS:

WHEREAS, Great AQ Steamboat, L.L.C., successor to Great AQ Steamboat Co. (the
“Original Shipowner”) entered into that certain Trust Indenture, dated
August 24, 1995, as amended and supplemented (the “Original Indenture”), with
The Bank of New York (the “Original Trustee”), pursuant to which it issued
certain obligations in the principal amounts and at the interest rates set forth
therein (the “Obligations”), to finance, in part, the construction of a
paddlewheel passenger vessel, AMERICAN QUEEN, O.N. 1030765 (the “Vessel”);

WHEREAS, payment of the principal of and interest on the Obligations is
guaranteed by the United States under the terms of Title XI of the Merchant
Marine Act, 1936 (the “Guarantee”);

WHEREAS, as security for the due and timely payment of debt service set forth in
the Obligations, the Original Shipowner executed and delivered to the Secretary,
inter alia, a promissory note in the amount of the Obligations (the “Secretary’s
Note”), and in order to secure the due and timely payment of the Secretary’s
Note, the Original Shipowner executed and delivered to the Secretary, a First
Preferred Ship Mortgage relating to the Vessel, which named the Secretary as
mortgagee (the “Mortgage”), that certain Security Agreement (the “Original
Shipowner Security Agreement”), that certain Title XI Reserve Fund and Financial
Agreement (the “Original Shipowner Financial Agreement”) and that certain
Depository Agreement (the “Original Shipowner Depository Agreement”);

WHEREAS, the Original Shipowner filed for protection under Chapter 11 of the
Bankruptcy Code on October 22, 2001, and failed to make the debt service payment
due and owing on February 24, 2002;

WHEREAS, an auction of certain vessels owned by the Original Shipowner,
including the Vessel, was conducted with the consent of the Bankruptcy Court on
May 3, 2002, and DNPS Delta Queen Steamboat Company, Inc. (“DQSC”) was the
successful bidder;

WHEREAS, DQSC designated its subsidiary, American Queen Steamboat, LLC (the
“Second Shipowner”), to hold all the right, title and interest in the Vessel,
and the Second Shipowner agreed to assume the Original Indenture and the
Obligations;



--------------------------------------------------------------------------------

WHEREAS, in connection with the assumption of the Obligations, the Second
Shipowner on May 31, 2002 executed that certain Assumption Agreement and 2002
Supplement to Trust Indenture (the “Second Shipowner Trust Indenture
Assumption”), that certain 2002 Endorsement to the Secretary’s Note, that
certain Assumption and 2002 Supplement to the Mortgage, that certain Security
Agreement (the “Second Shipowner Security Agreement”), that certain Depository
Agreement (the “Second Shipowner Depository Agreement”) and that certain Title
XI Reserve Fund and Financial Agreement (the “Second Shipowner Financial
Agreement,” and collectively with the foregoing agreements and related documents
the “Second Shipowner Transaction Documents”);

WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of April 6,
2006 (the “Asset Purchase Agreement”) by and among DQSC, the Second Shipowner,
Mississippi Queen Steamboat, LLC, Delta Queen Steamboat, LLC (collectively, the
“DQ Companies”) and Ambassadors Cruise Group, LLC (“ACG”), the DQ Companies
agreed to sell certain assets, including the Vessel, to ACG;

WHEREAS, in connection with the Asset Purchase Agreement, the Secretary and the
Second Shipowner executed that certain Termination Agreement dated as of the
date hereof pursuant to which the parties agreed to terminate the Second
Shipowner Transaction Documents;

WHEREAS, Ambassadors has designated its subsidiary, AQ Boat LLC (the “Assuming
Shipowner”), to hold all the right, title and interest in the Vessel, and the
Assuming Shipowner agreed to assume the Original Indenture and the Obligations
under terms satisfactory, in form and substance, to the Secretary;

WHEREAS, on the date hereof the Assuming Shipowner has executed and delivered to
the Secretary that certain Assumption Agreement and 2006 Supplement to Trustee
Indenture (the “Assumption Agreement”), pursuant to which it has assumed the
Obligations and the Original Indenture, that certain 2006 Endorsement to the
Secretary’s Note, that certain 2006 Additional Endorsement to Promissory Note to
the United States of America, that certain Assumption and 2006 Supplement to the
Mortgage, Contract No. MA-14032, that certain Amended and Restated 2006 Security
Agreement, Contract No. MA-14031 (the “Security Agreement”), that certain Title
XI Reserve Fund and Financial Agreement, Contract No. MA-14033 (the “Financial
Agreement”), and this Depository Agreement;

WHEREAS, the Assuming Shipowner is not assuming, and shall have no obligations
with respect, to (i) the Original Shipowner Security Agreement or the Second
Shipowner Security Agreement, (ii) the Original Shipowner Financial Agreement or
the Second Shipowner Financial Agreement, and (iii) the Original Shipowner
Depository Agreement or the Second Shipowner Depository Agreement, and such
agreements are being replaced with the Security Agreement, the Financial
Agreement and this Depository Agreement; and

WHEREAS, the Assuming Shipowner wishes to comply with its undertakings set forth
in the Assumption Agreement by executing this Depository Agreement.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

SECTION 1. Establishment of Deposit Funds. (a) Title XI Reserve Fund. When and
if the Assuming Shipowner or other Person is required by the Financial Agreement
or the Security Agreement to deposit monies into the Title XI Reserve Fund, the
Assuming Shipowner or such other Person shall transfer those monies to the
Secretary for deposit into a Deposit Fund established at the Treasury for the
sole and exclusive benefit of, and in the name of, the Secretary as the Title XI
Reserve Fund of the Assuming Shipowner.

(b) Monies from time to time remaining on deposit in the Title XI Reserve Fund,
shall be subject to withdrawal upon receipt by the Secretary of a Request for
payment (specifying the Person to be paid and the amounts of such payments)
executed by the Assuming Shipowner. If the Secretary approves such Request, the
Secretary shall promptly withdraw the monies from the Title XI Reserve Fund and
make payment in accordance with the terms of such Request.

(c) In the event of a Default under the Security Agreement, the Secretary shall
have the right to disapprove any Request for withdrawal from the Title XI
Reserve Fund and the right to apply all or part of the monies in the Title XI
Reserve Fund to all amounts due and owing to the Secretary under the Security
Agreement. In that event, the Secretary may retain or offset any or all of the
monies in the Title XI Reserve Fund, and any income realized thereon, as part of
the Secretary’s recovery against the Assuming Shipowner.

SECTION 2. Contents and Investment of Accounts. (a) The parties hereto hereby
agree that only cash may be deposited into the Title XI Reserve Fund as
contemplated by Section 1109 of the Act. Any monies held in the Title XI Reserve
Fund pursuant to any of the provisions of this Agreement (1) shall not be
segregated at the Treasury, but shall be separately accounted for on the
Secretary’s books and records, and (2) shall bear interest and be invested to
the extent provided in paragraph (b) below.

(b) Provided the Assuming Shipowner is not in Default, the Secretary shall
direct the Treasury to invest or reinvest any monies held in the Title XI
Reserve Fund in Eligible Investments with such maturities as ensure that the
amounts on deposit will be available as required for purposes of the Title XI
Reserve Fund.

(c) Unless the Assuming Shipowner is in Default, the Secretary shall comply with
an Assuming Shipowner’s Request to sell all or any designated part of such
Eligible Investments. If such sale (or any payment at maturity) produces (1) a
net sum less than the cost (including accrued interest paid) of the Eligible
Investments so sold or paid, the Secretary shall give written notice to the
Assuming Shipowner, and the Assuming Shipowner shall promptly pay the deficiency
to the Secretary for deposit into the Title XI Reserve Fund or (2) a net sum
greater than the cost (including accrued interest paid) of the Eligible
Investments so sold or paid, the Secretary shall promptly pay the excess to the
Assuming Shipowner. The Assuming Shipowner

 

3



--------------------------------------------------------------------------------

expressly acknowledges and agrees that monies deposited in the Title XI Reserve
Fund pursuant to this Agreement may suffer a loss if liquidated prior to the
maturity of the Eligible Investment.

(d) So long as the Assuming Shipowner is not in Default and subject to the
provisions of Subsection 2(c) hereof, the Secretary shall pay the Assuming
Shipowner any interest paid on monies or Eligible Investments (less an amount
equal to accrued interest paid upon purchase) when such interest is credited to
the Title XI Reserve Fund, but no less frequently than quarterly.

(e) Any Eligible Investments credited to the Title XI Reserve Fund shall be
registered in the name of the Secretary, indorsed to the Secretary, and in no
case shall any Eligible Investment credited to the Title XI Reserve Fund be
registered in the name of the Assuming Shipowner, be payable to the order of the
Assuming Shipowner, or specially indorsed to the Assuming Shipowner.

(f) All taxes, if any, applicable to the acquisition or sale of Eligible
Investments under this Section shall be paid by the Assuming Shipowner from its
separate funds.

SECTION 3. Secretary’s Security Interest in Funds. All monies, Eligible
Investments and proceeds thereof currently on deposit or hereafter deposited in,
or credited to, the Title XI Reserve Fund and held by the Treasury, shall
constitute and be held solely and exclusively for the benefit of the Secretary
as security for the payment and performance by the Assuming Shipowner of the
Secretary’s Note and the undertakings in the Security Agreement. By its
signature below, the Assuming Shipowner hereby acknowledges the Secretary’s
security interest under this Agreement.

SECTION 4. Notices. All notices or other communications may be made or delivered
in person, or by nationally recognized courier service, or by fax with hard copy
to follow, or by electronic mail, addressed to the particular parties as
provided below, or to such other address as such parties may hereafter specify
in a written notice to the other parties hereto, and all notices or other
communications shall be in writing so addressed, and shall be effective upon
receipt by the addressee thereof:

 

The Secretary as:

  

SECRETARY OF TRANSPORTATION

c/o Maritime Administrator

Maritime Administration

400 Seventh Street, S.W.

Washington, D.C. 20590

Attention: Michael Bouril

Fax: 202-366-7901

E-mail: michael.bouril@dot.gov

The Assuming Shipowner as:

  

AQ BOAT, LLC

c/o Ambassadors Cruise Group LLC

1071 Camelback Street

Newport Beach, California 92660

Attn: Brian R. Schaefgen

Fax: 949-759-5970

E-mail: brian.schaefgen@ambassadors.com

 

4



--------------------------------------------------------------------------------

                          with copy to:

  

Blank Rome LLP

600 New Hampshire Avenue, NW #1200

Washington, DC 20037

Attn: James B. Ellis II

Fax: 202-944-3068

E-mail: ellis-j@blankrome.com

SECTION 5. Amendments and Supplements. No Agreement shall be effective to change
or modify, supplement, amend or discharge in whole or in part this Depository
Agreement, unless such agreement is in writing, signed by the Parties. This
Depository Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto.

SECTION 6. Reserved.

SECTION 7. Definitions. For all purposes of this Depository Agreement, unless
otherwise expressly provided or unless the context otherwise requires, all
capitalized terms shall have the meaning given by Schedule X to the Security
Agreement.

SECTION 8. Governing Law. This Depository Agreement and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the federal laws of the United States of America, but if they
are inapplicable then in accordance with the laws of the District of Columbia.

SECTION 9. Acknowledgement. This Depository Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and shall
supersede all prior agreements. The Assuming Shipowner is not assuming, and
shall have no obligations with respect to, the Original Shipowner Depository
Agreement and the Second Shipowner Depository Agreement, both of which shall be
of no further force and effect.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Depository Agreement has been executed by the parties
hereto as of the day and year first above written.

 

AQ BOAT, LLC

By: 

 

/s/ Brian R. Schaefgen

 

Brian R. Schaefgen

 

Chief Financial Officer

 

Attest:

By: 

 

/s/ Laura Tuthill

 

Name:

 

Laura Tuthill

 

Title:

 

 

UNITED STATES OF AMERICA

SECRETARY OF TRANSPORTATION

MARITIME ADMINISTRATOR

By: 

 

/s/ Joel C. Richard

 

Secretary

 

Maritime Administration

 

Attest:

/s/ Sarah J. Washington

Assistant Secretary

Maritime Administration

 

6